The Supreme Court affirmed the decree of the Common Pleas on February 21st, 1881, in the following opinion,
Per Curiam :
We affirm this decree upon the able and exhaustive opinion of the learned judge of the Court, below. No point was made there or here as to the jurisdiction of a Court of Equity. If, as the plaintiffs contend, the proceeds of the sale by Smith, Howell & Co. were their property and could be identified and followed, then it would seem that the plaintiffs had an adequate remedy at law in an action of assumpsit for money had and received. We express no opinion, but mention it that it may *210not be inferred that we mean to uphold the jurisdiction in ■such a case.
Decree affirmed and appeal dismissed at the costs of the appellant. ......